Citation Nr: 1758744	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for left foot status-post accessory navicular bone fracture, status-post surgical repair with residual metatarsalgia, osteoarthritis of the first metatarsophalangeal joint, and plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2010.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that testimony is associated with the record.


FINDING OF FACT

The Veteran's left foot status-post accessory navicular bone fracture, status-post surgical repair with residual metatarsalgia, osteoarthritis of the first metatarsophalangeal joint, and plantar fasciitis has been manifested by pronounced symptoms, including extreme tenderness of plantar surfaces of the feet, not improved by orthopedic shoes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for left foot status-post accessory navicular bone fracture, status-post surgical repair with residual metatarsalgia, osteoarthritis of the first metatarsophalangeal joint, and plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Disability Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

Acquired flatfoot, or pes planus, is rated under Diagnostic Code 5276. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, mild symptoms, such as those relieved by built-up shoes or arch supports, warrant a non-compensable rating.  Id.  Moderate symptoms, such as those manifested by the weight-bearing line falling over, or medial to, the great toe, inward bowing of the tendon Achilles, and/or pain on manipulation and use of the feet, are assigned a 10 percent rating.  Id.  Severe symptoms, such as those manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 20 percent evaluation, if unilateral, or a 30 percent evaluation, if bilateral.  Id.  Pronounced symptoms, such as those manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances is assigned a 30 percent evaluation, if unilateral, or a 50 percent evaluation, if bilateral.

VBA Manual M21-1, III.iv.4.A.3.q., contains guidance for evaluating plantar fasciitis.  The most common symptom seen with plantar fasciitis is heel pain.  The following considerations apply when evaluating the heel pain: (1) 38 CFR 4.59 is not applicable because the heel is not a joint, (2) heel pain is consistent with the criteria for a moderate disability under 38 CFR 4.71a , DC 5276 based on pain on manipulation and use of the feet, and (3) moderate disability under 38 CFR 4.71a, DC 5276 warrants assignment of a 10-percent evaluation for heel pain without application of 38 CFR 4.59.  Note: When SC is established for pes planus and plantar fasciitis, evaluate the symptoms of both conditions together under 38 CFR 4.71a, DC 5276.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.§ 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

The Veteran contends that the current 30 percent rating for his left foot disability under Diagnostic Code 5276 does not adequately account for the severity of his disability and that he should also be rated under Diagnostic Code 5284.  See December 2016 Hearing Transcript. 

The Veteran's left foot disability was initially characterized as osteoarthritis for first metatarsophalangeal joint, left foot, and was rated as 10 percent disabling effective June 2, 2010, under Diagnostic Code 5280 for hallux valgus, unilateral.  Per Diagnostic Code 5280, severe unilateral hallux valgus, if equivalent to amputation of the great toe, warrants a 10 percent rating.  Unilateral hallux valgus operated with resection of the metatarsal head also warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Veteran's left foot disability was later recharacterized as status-post accessory navicular bone fracture, status-post surgical repair with residual metatarsalgia, osteoarthritis of the first metatarsophalangeal joint, and plantar fasciitis, and the disability rating was increased to 30 percent under Diagnostic Code 5276 for acquired flatfoot.  Per Diagnostic Code 5276, pronounced flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances is assigned a 30 percent evaluation, if unilateral, or a 50 percent evaluation, if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

During a December 2010 VA examination, the examiner indicated that the Veteran had a foot condition which was exacerbated by physical activity and impeded the Veteran's ability to stand or walk for prolonged periods.  The examiner noted left foot tenderness. The examiner also indicated that the Veteran did not experience painful motion, edema, weakness or instability and did not require shoe supports for his condition.  It was noted that the Veteran did not have a diagnosis of pes planus, Hallux Valgus, or Morton's Metatarsalgia. 

In his August 2012 Notice of Disagreement, the Veteran reported that he relies on custom-made orthotics and that he is unable to walk or stand barefoot or in shoes without support and orthotics for any prolonged amount of time.  He also reported that his left foot's range of motion is limited by pain, weakness, fatigue, and instability.  The Veteran stated that in addition to the bone damage he has sustained, he also suffered severe soft tissue damage which severely limits his ability to work and enjoy an active life.  He also stated that he experiences significant amounts of pain after prolonged activity even if he wears his orthotics.  See March 2014 Form 9; see also December 2016 Hearing Transcript. 

A September 2012 letter from a private treating physician indicated that the Veteran continues to have residual soft tissue pain and disability after the Veteran underwent surgery in August 2009 to repair a fracture in his left foot.  The treating physician stated that the Veteran continues to attend physical therapy and wears custom-made orthotics due to the ongoing soft tissue/myofascial pain, swelling, and decreased motion.  The physician further stated that the Veteran has difficulty walking or standing for prolonged periods of time and cannot walk barefoot. 

The Veteran was afforded a VA examination in June 2016.  The examiner diagnosed the Veteran with metatarsalgia, left foot with accessory navicular bone fracture, surgical repair with residuals of plantar fasciitis, osteoarthritis, and indicated the Veteran has pes planus.  The examiner noted that the Veteran has extreme tenderness of plantar surfaces of the left foot which is not improved by orthopedic shoes or support.  The examiner also noted that the Veteran has moderate plantar fasciitis that chronically compromises weight bearing and requires arch support.  It was also noted that the Veteran experiences excess fatigability, pain on movement and is unable to stand, walk, or run for prolonged periods of time. 

The Board finds that, for the entire rating period on appeal, a rating in excess of 30 percent is not warranted.  In this regard, the evidence indicated extreme tenderness of the plantar surfaces of the feet, not improved by orthopedic shoes.  However, the Veteran has only been service-connected for a left foot disability, therefore, the highest rating for a unilateral foot disability under diagnostic code 5726 is 30 percent.  Thus, the Veteran's left foot has been granted the highest schedular rating for pronounced flatfoot and a higher rating is not warranted.

The Board has considered the Veteran's complaints of pain and fatigability and other reported functional impairment due to his left foot symptoms.  The Board finds, however, that there are no objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned rating under Diagnostic Code 5276, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the foot, Morton's disease, pes cavus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.

Under Diagnostic Code 5284, which pertains to "other" foot injuries, a 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 40 percent rating is assigned for actual loss of use of the foot.  The Board acknowledges that the words "moderate," "moderately severe," "marked," "pronounced," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board finds that as pain with walking and weight-bearing has been attributed to left foot status-post accessory navicular bone fracture, status-post surgical repair with residual metatarsalgia, osteoarthritis of the first metatarsophalangeal joint, and plantar fasciitis to support the 30 increased rating granted June 2015, under Diagnostic Code 5276, that the assignment of any separate compensable disability rating under Diagnostic Code 5284 due to pain with use and/or weight-bearing as attributed to any other foot injury would constitute pyramiding prohibited by 38 C.F.R. § 4.14.  To assign the Veteran a separate rating under Diagnostic Code 5284 would compensate the Veteran twice for the same symptoms. 

For these reasons, the Board finds that a rating in excess of 30 percent for left foot status-post accessory navicular bone fracture, status-post surgical repair with residual metatarsalgia, osteoarthritis of the first metatarsophalangeal joint, and plantar fasciitis is not warranted.


ORDER

Entitlement to an initial higher rating than 30 percent for left foot status-post accessory navicular bone fracture, status-post surgical repair with residual metatarsalgia, osteoarthritis of the first metatarsophalangeal joint, and plantar fasciitis, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


